Order filed February 26, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00039-CV
                                  ____________

 IN THE INTEREST OF E.C.S., A.M.B., T.J.B., AND K.M.S., CHILDREN,


                      On Appeal from the County Court
                            Grimes County, Texas
                      Trial Court Cause No. 34,344-CCL

                                    ORDER

      On February 13, 2019, this court ordered appointed counsel, Michael
Casaretto, to file a brief on or before February 25, 2019. No brief was filed.
Accordingly, we issue the following order.

      We ORDER the judge of the County Court of Grimes County to immediately
conduct a hearing to determine:

      (1) the reason for the failure to file a brief;
      (2) whether appellant desires to continue this appeal; and
      (3) if appellant desires to continue the appeal, a date certain when
      appellant’s brief will be filed.
      The judge shall:

      (1) appoint new appellate counsel for appellant if necessary;
      (2) see that a record of the hearing is made;
      (3) make findings of fact and conclusions of law; and
      (4) order the trial clerk to forward a record of the hearing and a
          supplemental clerk’s record containing the findings and
          conclusions.
      The transcribed record of the hearing, and supplemental clerk’s record shall
be filed with the clerk of this court on or before March 8, 2019.

      If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date. If counsel files a brief
before the date set for a hearing, the trial court need not hold a hearing.



                                       PER CURIAM